188 S.W.3d 94 (2006)
In re the MARRIAGE OF Thomas N. SONDERMAN and Phyllis L. Sonderman.
Thomas Sonderman, Petitioner/Appellant,
v.
Phyllis St. Clair, f/k/a Phyllis L. Sonderman, Respondent/Respondent.
No. ED 86507.
Missouri Court of Appeals, Eastern District, Division Three.
February 28, 2006.
Motion for Rehearing and/or Transfer Denied April 10, 2006.
Susan K. Roach, The Roach Law Firm, Clayton, MO, for appellant.
Paul H. Schramm, Edwards, Schramm, Young & Bielenson, L.L.P., Clayton, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 10, 2006.

ORDER
PER CURIAM.
Former husband appeals from a judgment of the trial court denying his motion to modify the maintenance award in a decree of dissolution. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).